Case 1:20-cv-01589-JFB-CJB Document 150 Filed 07/14/21 Page 1 of 4 PageID #: 1213




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                        )
  ASTELLAS PHARMA INC., ASTELLAS                        )
  IRELAND CO., LTD., and ASTELLAS                       )
  PHARMA GLOBAL DEVELOPMENT, INC.,                      )
                                                        )
                         Plaintiffs,                    )
                                                        )      C.A. No. 20-1589-JFB-CJB
                          v.                            )
                                                        )
  SANDOZ INC., et al.,                                  )
                                                        )
                         Defendants.                    )
                                                        )

              STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

        IT IS HEREBY STIPULATED by Plaintiffs Astellas Pharma Inc., Astellas Ireland Co.,

 Ltd., and Astellas Pharma Global Development, Inc. and Defendants Sandoz Inc., Actavis

 Elizabeth LLC, Teva Pharmaceuticals USA, Inc., Apotex Inc., Apotex Corp., Aurobindo Pharma

 Ltd., Aurobindo Pharma USA, Inc., Aurolife Pharma LLC, Sawai Pharmaceutical Co., Ltd., Sawai

 USA, Inc., Prinston Pharmaceutical Inc., Zhejiang Huahai Pharmaceutical Co., Ltd., Huahai US

 Inc., Solco Healthcare US, LLC, Zydus Pharmaceuticals (USA), Inc., Cadila Healthcare Limited

 (d/b/a Zydus Cadila), Lupin Ltd., and Lupin Pharmaceuticals, Inc., subject to approval of the Court,

 that the deadline for the parties to exchange a list of claim terms/phrases requiring construction and

 proposed constructions is extended to and including Wednesday, July 21, 2021 (from Friday, July

 16, 2021).
Case 1:20-cv-01589-JFB-CJB Document 150 Filed 07/14/21 Page 2 of 4 PageID #: 1214




  Dated: July 14, 2021

  MCCARTER & ENGLISH, LLP                      HEYMAN ENERIO GATTUSO & HIRZEL LLP

  /s/ Daniel M. Silver                         /s/ Dominick T. Gattuso
  Daniel M. Silver (#4758)                     Dominick T. Gattuso (#3630)
  Alexandra M. Joyce (#6423)                   Elizabeth A. DeFelice (#5474)
  405 N. King St., 8th Floor                   300 Delaware Ave., Suite 200
  Wilmington, DE 19801                         Wilmington, DE 19801
  (302) 984-6331                               Tel.: (302) 472-7300
  dsilver@mccarter.com                         dgattuso@hegh.law
  ajoyce@mccarter.com                          edefelice@hegh.law

  Attorneys for Plaintiffs Astellas Pharma       Attorneys for Defendant Sandoz Inc.
  Inc., Astellas Ireland Co., Ltd., and Astellas
  Pharma Global Development, Inc.



  ABRAMS & BAYLISS LLP                         SHAW KELLER LLP

  /s/ Christopher F. Cannataro                 /s/ Andrew E. Russell
  John M. Seaman (#3868)                       John W. Shaw (#3362)
  Christopher F. Cannataro (#6621)             Karen E. Keller (#4489)
  20 Montchanin Road, Suite 200                Andrew E. Russell (#5382)
  Wilmington, DE 19807                         1105 North Market Street, 12th Floor
  (302) 778-1000                               Wilmington, DE 19801
  Fax: (302) 573-3501                          (302) 298-0700
  seaman@abramsbayliss.com                     jshaw@shawkeller.com
  cannataro@abramsbayliss.com                  kkeller@shawkeller.com
                                               arussell@shawkeller.com
  Attorneys for Defendants Apotex Corp. and
  Apotex Inc.                               Attorneys for Defendants Actavis Elizabeth LLC and
                                            Teva Pharmaceuticals USA, Inc.




                                                -2-
Case 1:20-cv-01589-JFB-CJB Document 150 Filed 07/14/21 Page 3 of 4 PageID #: 1215




  HEYMAN ENERIO GATTUSO &                   MORRIS JAMES LLP
  HIRZEL LLP

  /s/ Dominick T. Gattuso                   /s/ Kenneth L. Dorsney
  Dominick T. Gattuso (#3630)               Kenneth L. Dorsney (#3726)
  Elizabeth A. DeFelice (#5474)             Cortlan S. Hitch (#6720)
  300 Delaware Ave., Suite 200              500 Delaware Avenue, Suite 1500
  Wilmington, DE 19801                      Wilmington, DE 19801
  Tel.: (302) 472-7300                      (302) 888- 6800
  dgattuso@hegh.law                         kdorsney@morrisjames.com
  edefelice@hegh.law                        chitch@morrisjames.com

  Attorneys for Defendants Sawai            Attorneys for Defendants Aurobindo Pharma Ltd.,
  Pharmaceutical Co., Ltd., Sawai USA, Inc. Aurobindo Pharma USA, Inc., and Aurolife Pharma
                                            LLC


  STAMOULIS & WEINBLATT LLC                 YOUNG CONAWAY STARGATT & TAYLOR,
                                            LLP

  /s/ Stamatios Stamoulis                   /s/ Pilar G. Kraman
  Stamatios Stamoulis (#4606)               Pilar G. Kraman (#5199)
  800 N. West Street, 3rd Floor             Beth A. Swadley (#6331)
  Wilmington, DE 19801                      Rodney Square
  (302) 999-1540                            1000 North King Street
  stamoulis@swdelaw.com                     Wilmington, DE 19801
                                            (302) 571-6600
  Attorneys for Defendants Prinston         bswadley@ycst.com
  Pharmaceutical Inc., Zhejiang Huahai      pkraman@ycst.com
  Pharmaceutical Co., Ltd., Huahai US Inc.,
  and Solco Healthcare US, LLC              Attorneys for Zydus Pharmaceuticals (USA), Inc. and
                                            Cadila Healthcare Limited




                                             -3-
Case 1:20-cv-01589-JFB-CJB Document 150 Filed 07/14/21 Page 4 of 4 PageID #: 1216




  PHILLIPS, MCLAUGHLIN & HALL, P.A.

  /s/ John C. Phillips, Jr.
  John C. Phillips, Jr. (#110)
  David A. Bilson (#4986)
  Megan C. Haney (#5016)
  1200 N. Broom St
  Wilmington, DE 19806
  (302) 655-4200
  jcp@pmhdelaw.com
  dab@pmhdelaw.com
  mch@pmhdelaw.com

 Attorneys for Lupin Ltd. and
 Lupin Pharmaceuticals, Inc.




        IT IS SO ORDERED this _______day of ______________, 2021.



                                                ______________________________
                                                United States Magistrate Judge




                                          -4-
